Title: To George Washington from Richard Butler, 24 November 1780
From: Butler, Richard
To: Washington, George


                        
                            Sir
                            Totowa Camp 24th Novr 1780
                        
                        Inclosd is the Resignation of Lieut. Douglas of my Regt who has been prisoner with the Enemy Since the Affair
                            of Bound-brook the 13th Aprl 1777—his health & Constitution is much Impaird by his Captivity, And Although he has
                            not the most flattering prospect by going into Civil life, it Seems to be A punctilio with him to leave the Service as he
                            finds he is not Able to go through the Fatigues of Camp duty.
                        His property was left in the back Country in an unsetled & Scatterd Sittuation (as was the Case with
                            many others) & (his lands Excepted) is Almost all destroy’d. Therefore has little hopes but to begin Again with a
                            Worn out Constitution.
                        He is a Gentleman of the Strictest Fidellity; An Excellent pen-man & understands Some branches of
                            business, & am Certain, wishes to Render any Service in his power to his Country in Any Station of trust that he
                            Could Serve in with honor to himself—I have taken the liberty to give your Excellency the Outlines of his Worth, As I will
                            know your Excellency has Ever taken Merit under your Protection; And I Flatter myself if there is Any thing in Your
                            Excellency’s View that can Serve him it will be that of, I take the liberty to mention the Post of Indian Agent at
                            Pittsburghs being Vacant, if Such an Appointment is Requisite he would fill it with Fidelity & is Very Capable
                            being Well Acquainted with the Indians & talks the Delaware tongue Exceeding well, Indeed if it be possible to
                            Retain him in the Army he will one day make a fine Officer. I have the Honour to be with great Respect your Excellencys
                            most Obedt Hul. st
                        
                        
                            Rich. Butler Col. 9th Penn.
                        
                    